This was action to recover damages for assault and battery. The plaintiff testified the defendant struck him on the head with a stick or board, and that the wound inflicted required the services of a physician. The jury found in favor of the plaintiff and assessed his damages at $500.
An examination of the record leads to the conclusion that the case was fairly tried, and that there was no prejudicial error in the ruling of the trial judge sufficient to warrant setting aside the verdict and judgment. The result will be upheld.
No error.